PER CURIAM:
Jesse R. Lance appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1981 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lance v. Cagle, No. 2:07-cv-00726-SB, 2007 WL 1219667 (D.S.C. filed Apr. 23, 2007 & entered Apr. 24, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *595the court and argument would not aid the decisional process.

AFFIRMED.